TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00406-CR



                                       Javier Montes, Appellant

                                                     v.

                                     The State of Texas, Appellee




     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
       NO. 00-1015-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Javier Montes pleaded guilty to attempting to manufacture less than two hundred

grams of methamphetamine. Tex. Health & Safety Code Ann. ' 481.112(a), (d) (West Supp. 2003); Tex.

Pen. Code Ann. ' 15.01 (West 2003). The district court deferred adjudication and placed appellant on

community supervision. Later, on the State=s motion, the court adjudged appellant guilty and sentenced him

to fifteen years= imprisonment.

                Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of

counsel=s brief was delivered to appellant, and appellant was advised of his right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.

                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The judgment of conviction is affirmed.




                                                 __________________________________________

                                                 David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: March 20, 2003

Do Not Publish




                                                     2